Order unanimously affirmed without costs. Memorandum: Supreme Court properly dismissed plaintiff’s complaint pursuant to CPLR 3216. Plaintiff failed to tender evidentiary facts demonstrating that he has a meritorious cause of action (see, Alise v Colapietro, 119 AD2d 921; MacLeod v Nolte, 106 AD2d 860) and to provide a reasonable excuse for his failure to comply with defendants’ demands that he file a note of issue within 90 days (see, McLennan v County of Erie, 154 AD2d 909; Mason v Simmons, 139 AD2d 880). (Appeal from Order of Supreme Court, Seneca County, Falvey, J.—Dismiss Action.) Present—Dillon, P. J., Denman, Green, Lawton and Davis, JJ.